Citation Nr: 0734299	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  03-18 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for a back 
disability.

2.  Entitlement to service connection for a back disorder to 
include as secondary to a service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1965 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The issue of service connection for a back disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a June 1995 decision, the RO denied service connection 
for a back condition.  A notice of disagreement was not 
received within the subsequent one-year period.

2.  Evidence submitted since the RO's June 1995 decision 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant, and 
is so significant that it must be considered in order to 
fairly decide the claim.


CONCLUSIONS OF LAW

1.  The RO's June 1995 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2006).

2.  New and material evidence has been received since the 
RO's June 1995 rating decision; thus, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2006), 38 C.F.R. 
§ 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of VCAA. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In the instant case, the 
appellant's claim is being granted to the extent that it is 
being reopened.  As such, any deficiencies with regard to 
VCAA are harmless and non-prejudicial.


Evidence and Background

The RO denied service connection for a back disability, both 
as direct and as secondary to a service-connected left knee 
disability, in June 1995.  According to the RO, "The 
evidence does not show that [the veteran's] left hip and back 
[condition] is directly related to the service-connected 
condition of left leg/knee condition, nor is there any 
evidence of this disability during military service."  The 
veteran did not file a notice of disagreement within a one 
year period, thus, the RO's June 1995 rating decision is 
final.

Following a VA examination in June 2001, the veteran 
submitted a claim to reopen his claim for service connection 
for a back condition.  At that time, the examiner noted a 
diagnosis of "degenerative lumbosacral disc disease which 
affects his activities of daily living especially with 
bathing and influenced by altered gait to compensate for 
increased left knee pain and degenerative arthritis."

A January 2002 rating decision continued the previous denial, 
stating:

No evidence was received from the veteran in 
connection with the claim for back condition as 
secondary to the service connected advanced 
degenerative changes, left knee, status post 
residuals of fracture of left fibula.  Further, 
there is still no evidence that back condition was 
incurred in or caused by service or within any 
applicable presumptive period.

The veteran requested additional medical information from his 
private medical providers.  He requested records from B. R. 
O., MD., E. M. F., M.D., and from Baybrook Medical in Alpena, 
Michigan.  To date, records have been received from B.R.O., 
M.D., E. M. F., M.D., and J. R. W., M.D.  At this time, the 
veteran's claim file does not contain medical records from 
Baybrook Medical although the RO did make a request for such 
records.


Law and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b) (2007).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service- 
connected disease or injury.  38 C.F.R. § 3.310(a) (2007).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service-
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

Prior unappealed decisions are final.  See 38 U.S.C.A. § 7105 
(West 2002).  However, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is not 
applicable in the instant case as the amendment applies 
prospectively to claims filed on or after August 29, 2001.  
See 38 C.F.R. § 3.156(a).  The prior version provided that 
new and material evidence is evidence not previously 
submitted to agency decisionmakers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the claim.  38 C.F.R. § 3.156(a) (2001).  

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Since the prior final decision, new evidence has been added 
to the claims file.  Records from B. R. O., M.D., confirmed 
that the veteran had knee problems, but did not address the 
issue of a back condition.  A report from J. R. W., M.D., 
noted "degenerative disc disease at L4/5 and L5/S1."  
However, the physician did not indicate whether it was at 
least as likely as not that the veteran's back condition was 
secondary to the veteran's service-connected knee condition.  
Finally, a note from E. M. F., M.D., recounted similar 
findings, but also failed to provide an opinion as to whether 
the veteran's back disability was etiologically related to 
his left knee disability.  Therefore, because these medical 
records fail to cure a prior evidentiary defect, they are not 
new and material.

However, the report from the VA examination of June 2001, 
which noted a diagnosis of "degenerative lumbosacral disc 
disease which affects his activities of daily living 
especially with bathing and influenced by altered gait to 
compensate for increased left knee pain and degenerative 
arthritis," is new and material.  Although the diagnosis 
does not unequivocally state that the veteran's back 
disability is at least as likely as not related to his 
service-connected left knee condition, it does provide a 
possible etiological link between the two disabilities.  
Because the veteran's original claim for service connection 
for a back disorder was denied in June 1995 due to the lack 
of a nexus to his service-connected left knee disability, the 
June 2001 VA examiner's report is non-duplicative and cures 
that prior evidentiary defect.

In sum, the veteran submitted relevant, non-duplicative 
evidence that cures a prior evidentiary defect.  Therefore, 
new and material evidence has been received since the June 
1995 rating decision; thus, the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for 
a back disability to include as secondary to a service-
connected left knee disability is granted.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  In McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), the Court noted that 
the third prong of 38 C.F.R. § 3.159(c)(4)(I), requires that 
the evidence of record "indicate" that the claimed 
disability or symptoms may be associated with service, 
establishes a low threshold.   See also Locklear v. 
Nicholson, No. 02-1814 (U.S. Vet. App. September 19, 2006).   
In this case, because the June 2001 VA examiner did not 
clearly state whether the veteran's back disability is at 
least as likely as not due to, the result of or aggravated by 
his service-connected left knee disability, an additional 
medical opinion is required.  

In light of the aforementioned medical findings, the Board 
finds that the veteran should be afforded a VA evaluation, to 
include all appropriate diagnostic testing.  The examiner 
should confirm the exact nature and diagnosis of any current 
back disability.  The examiner should opine as to whether it 
is more likely than not, less likely than not, or at least as 
likely as not, that any current back disability is related to 
the veteran's service-connected left knee condition.

Also, on remand, the RO should obtain complete information 
from the veteran regarding the health care providers that 
have provided treatment for his back disability since 
service, and should associate any records not already 
obtained with the record on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should take appropriate steps 
to contact the appellant and obtain the 
names and addresses of all medical care 
providers who have treated him for his 
back disability since service.  After 
obtaining proper authorization, the AMC 
should obtain any relevant records from 
this/these provider(s) that are not 
already of record in order to ensure that 
complete records from these facilities 
are of record.

2.  After receiving the above medical records 
to the extent possible, schedule the veteran 
for a VA examination to determine the nature 
and etiology of his current back disability.  
The claims file must be made available to the 
examiner and the examiner should indicate in 
his/her report whether or not the claims file 
was reviewed.  Any indicated tests, including 
X-rays if indicated, should be accomplished.  
A rationale for any opinion expressed should 
be provided.  The examiner should also 
respond to the following:

Is it at least as likely as not that the 
veteran has a current back disability 
that is due to, the result of, or 
aggravated by the veteran's service-
connected advanced degenerative changes 
of the left knee with instability and 
laxity, status post residuals of 
fracture of the left fibula, or that is 
otherwise etiologically related to the 
veteran's military service to include 
the accident in service in which he was 
struck by a car in 1966. 

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, 
as contrasted to temporary or 
intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


